Title: James Taylor to James Madison, 17 May 1830
From: Taylor, James
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Frankfort Ky
                                
                                May 17th 1830
                            
                        
                        
                        I have done my self the pleasure to address the inclosed letter to my old friend your worthy Lady. It will
                            give you both some acct of our friends in this state. And I am sure you both feel an interest in what concerns all of us,
                            who properly estimate your services & friendship & that of your worthy Lady. Have you heard of the death of our
                            old friend & connection Majr Wm. Taylor of Jefferson? He died about 2 months ago.
                        I felt much interested for the event of the deliberations of your late convention. On the whole I think it
                            (as far as I am capable of judging) as good a Constitution, as could have reasonably been expected, under all
                            considerations of conflicting interests: and I hope it will be ratified.
                        I spent a day with the Revd. W Campbell a few days ago at Cincinnati he told me he was acquainted with you
                            & seemed much pleased with that acquaintance. He seemed to wish the Constitution adopted, but not by a large
                            majority, hoping in a reasonable time to obtain something more for the West I have the pleasure of hearing from you
                            & Mrs M occationally, by our mutual friends. Gov: Coles called on me as he passed down the Ohio a short time since,
                            I unfortunately was not at home, but he informed Mrs. T. that you & Lady were well.
                        Young W Macon spent a day or two with us during the last summer, we were all much pleased with him &
                            regretted that he could not have spent some time with us. He appears to be a prudent worthy Man. I had the pleasure to
                            receive a letter from him about the time the convention rose, in which he named your good health & that of your
                            Lady. I assure you the whole of my family take a lively interest in what ever concerns you & Lady.
                        I should have answered W Macons letter long since, but did not know where to address him. I am sorry the
                            lower country did not agree with him, as he informed me he succeeded in obtaining a good station in business. I gave him
                            some letters to N. Orleans.
                        Will you do me the favor to give the inclosed letter its proper address. Not having his letter with me I am
                            not certain of his given name, but think it Robert.
                        Be pleased to name me to my friends & connections as it may be convenient to you to do &
                            Particularly to Col Macons family in terms of friendship.
                        Our crops of small pease are generally promising it is rather cool & dry to bring forward corn as
                            rapidly as we could wish. With great respect I have the honor to be Dr Sir yours sincerely
                        
                        
                            
                                James Taylor
                            
                        
                    